Exhibit eMagin Posts Record Revenue for Third Quarter Announces $6 Million Program with U.S. Army Research Center BELLEVUE, Wash.(BUSINESS WIRE)Nov. 12, 2009 eMagin Corporation (OTCBB: EMAN), the leader in OLED technology for the design and manufacture of OLED microdisplays for high resolution imaging products, issued financial results for its third quarter ending September 30, 2009. Andrew Sculley, eMagin’s president and chief executive officer, commented, "I am pleased to report that eMagin posted record sales and solid profits in the third quarter 2009, while securing an important military contract that will contribute to continued growth in future quarters. Higher customer demand for the Company’s proprietary OLED microdisplays drove our positive financial results, with quarterly revenues exceeding $6.1 million while total revenues for the first nine months rose to $17.1 million, a 27% increase as compared to the equivalent period last year. Gross profit for the quarter rose by 47% to $3.5 million, as the Company has seen substantial improvement of its manufacturing yield and gross margin since last year. eMagin also gained momentum this quarter by commencing the next phase of a multiple year contract with the US Army Telemedicine and Advanced Technology Research Center, receiving orders for custom display development, and achieving a new design win for a monocular military device made by Liteye Systems.” “The credit agreement reached during the third quarter will provide access to additional funds that can be used to help finance our capital program as we continue to sign contracts within the military and further our strategic growth into other key markets,” continued Mr. Sculley. Quarterly Results eMagin
